284 S.W.3d 775 (2009)
Vic SMITH, Plaintiff-Appellant,
v.
Dr. Hagop TABAKIAN, Defendant,
St. Louis University, Defendant, and
Tenet Healthsystem SL, Inc., Defendant-Respondent.
No. ED 92281.
Missouri Court of Appeals, Eastern District, Division Four.
June 9, 2009.
David C. Knieriem, Clayton, MO, for appellant.
Russell L. Makepeace, April S. Haag, St. Louis, MO, for defendant-respondent.
Before: KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

MEMORANDUM DECISION
PER CURIAM.
Vic Smith appeals the judgment of the Circuit Court of the City of St. Louis, the Honorable David L. Dowd presiding, granting summary judgment in favor of Respondent Tenet Healthsystem SL, Inc. (Tenet) in Smith's suit for breach of fiduciary duty of doctor-patient confidentiality. Smith obtained a return-to-work form from Dr. Hagop Tabakian which contained work restrictions based on an injury. Dr. Tabakian did not treat him for that injury but had treated him a few months prior to that for a similar injury. Smith turned the form in to his employer, but the form had been altered to state that Smith required time off of work for his injury. Smith's employer followed up with Dr. Tabakian's office and learned that the original form did not contain any such requirement. An investigation ensued in which the investigator spoke with nurses in Dr. Tabakian's office, who were employed by Tenet. The nurses disclosed the original return-to-work slip and gave background information regarding Smith's communications with the office and his desire to have a slip giving him time off of work. They did not disclose any medical records.
Smith sued, claiming the nurses had breached their duty to keep doctor-patient communications confidential. The trial court granted summary judgment in favor of Tenet, finding that the information the nurses conveyed was not privileged because it did not relate to medical treatment. On appeal, Smith argues that there were material facts at issue and the trial court erred in granting summary judgment.
*776 We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.